  Case 1:20-cv-00979-MN Document 16 Filed 03/23/21 Page 1 of 2 PageID #: 510




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 SURENDRA MOHAN KUMAR, M.D. and                   )
 NEETA ABROL KUMAR,                               )
                                                  )
                        Plaintiffs,               )
                                                  )
        v.                                        )   C.A. No. 20-979 (MN)
                                                  )
 CHARLES MAHONE, et al.,                          )
                                                  )
                        Defendants.               )

                                      MEMORANDUM ORDER

       At Wilmington, this 23rd day of March 2021:

       1.      Background. On June 17, 2020, Plaintiffs commenced this action in the Superior

Court of the State of Delaware in and for Kent County, C.A. No. K20C-06-00024 WLW. (D.I. 1).

According to the Complaint, there was an altercation between Plaintiff Surendra Mohan Kumar,

M.D. (“Dr. Kumar) and Defendant Charles Malone (“Malone”), the store manager of a CVS

located in Crofton, Maryland. The Anne Arundel County Police were called as a result of the

altercation. The Plaintiffs reside in Smyrna, Delaware, an approximate one and one-half hour

drive from Crofton, Maryland. The Complaint states that Plaintiff filed the Complaint in Kent

County, Delaware, because Dr. Kumar is an older man and cannot drive frequently to Anne

Arundel County, Maryland.

       2.      Discussion. On July 23, 2020, Defendants removed the case to the United States

District Court for the District of Delaware under 28 U.S.C. § 1332 on the basis of diversity of

citizenship of the parties and an amount in controversy of over $75,000.

       3       The claim arose in Maryland, records (including police reports) are located in

Maryland, witnesses are from Maryland, and Maryland law is the applicable law in this diversity

case. Under 28 U.S.C. § 1404(a), “[f]or the convenience of the parties and witnesses, in the interest
  Case 1:20-cv-00979-MN Document 16 Filed 03/23/21 Page 2 of 2 PageID #: 511




of justice, a district court may transfer any civil action to any other district or division where it

might have been brought.” A court may transfer a case at the parties’ request or sua sponte. See

e.g., Danziger & De Llano, LLP v. Morgan Verkamp LLC, 948 F.3d 124, 132 (3d Cir. 2020) (citing

28 U.S.C. §§ 1404(a), 1406(a); Amica Mut. Ins. Co. v. Fogel, 656 F.3d 167, 171 (3d Cir. 2011)

(recognizing sua sponte transfers).

       4.      After reviewing the file, this Court ordered the parties to address whether this case

should be transferred to the United States District Court for the District of Maryland. (See D.I.

13). The parties responded that they do not object to a transfer. (See D.I. 14, 15). The Court

considers the allegations in the Complaint and finds it appropriate to transfer the action to the

United States District Court for the District of Maryland.

       5.      Conclusion. For the above reasons, IT IS HEREBY ORDERED that this matter is

transferred to the United States District Court for the District of Maryland. All pending motions

(D.I. 3, 5, 9) are DENIED without prejudice to renew upon transfer.



                                                      The Honorable Maryellen Norieka
                                                      United States District Judge




                                                 2
